DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
2.  	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Prior art of Fish (US 2014/0282256 A1) discloses in ¶0027 and ¶0062 the various diagnostic tests the diagnostic tool can run, diagnostic data the diagnostic tool has received, the baseline data of the various components in a vehicle. Figs. 8, 9 and ¶0062 discloses these icons may include numerical, graphical, percentage and the like to show the data being retrieved. Fig. 9 and ¶0064 discloses small data icons 804, 806, 810, 812 and large data icon 808. Figs. 8, 9 and ¶0063 discloses user would like to zoom in to see a larger display of information about the data on a particular icon, he may simply use one or 2 finger gestures to make the portion of the GUI or icon bigger; Figs. 9, 10 and ¶0063- ¶0065 discloses performing gestures on a particular data icon including icons 806, 808, 810 and 812.
 	However, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1 and 16:   
 	“determining that a first data parameter of the multiple data parameters indicates a first occurrence of the first vehicle operating condition; displaying, on the display, a time-based indicator, a first vehicle operating condition indicator pertaining to the first vehicle operating condition in proximity to the time-based indicator, and a first graphical representation of a first portion of the multiple data parameters from the vehicle, wherein the first portion of the multiple data parameters from the vehicle does not include the first data parameter; receiving a selection of the first vehicle operating condition indicator displayed on the display; and displaying, on the display in response receiving a selection of the first vehicle operating condition indicator, a second graphical representation of a second portion of the multiple data parameters from the vehicle, wherein the second portion of the multiple data parameters from the vehicle includes See Figs. 10-11, ¶00123, ¶00124, ¶00157 and ¶00158 of the specification as filed. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692